Order entered November     g   , 2012




                                           In The
                                    QCourt of 24pealcs
                                 )1 iltritt of 1Iexat4 at liBatleto

                                    No. 05-12-01047-CR

                         KENNETH WAYNE RAPER, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-34700-S

                                         ORDER
        The Court GRANTS appellant's November 6, 2012 motion for extension of time to file

appellant's brief.

        We ORDER to file the brief within THIRTY DAYS from the date of this order.